Exhibit 10.10

COMMERCIAL PAPER DEALER AGREEMENT

4(2) PROGRAM

between

FMC Technologies, Inc., as Issuer

and

Banc of America Securities LLC, as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of January 24, 2003 between the Issuer and Bank One, National
Association, as Issuing and Paying Agent

Dated As of

January 24, 2003



--------------------------------------------------------------------------------

COMMERCIAL PAPER DEALER AGREEMENT

4(2) Program

This agreement (“Agreement”) sets forth the understandings between the Issuer
and the Dealer in connection with the issuance and sale by the Issuer of its
short-term promissory notes through the Dealer (the “Notes”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

Section 1. Offers, Sales and Resales of Notes

1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to Section 1 of this Agreement, of which the Issuer hereby undertakes
to provide the Dealer prompt notice or (b) in transactions with the other
dealers listed on the Addendum hereto, which are executing agreements with the
Issuer which contain provisions substantially identical to Section 1 of this
Agreement contemporaneously herewith. In no event shall the Issuer offer,
solicit or accept offers to purchase, or sell, any Notes directly on its own
behalf in transactions with persons other than broker-dealers as specifically
permitted in this Section 1.2.

1.3 The Notes shall be in a minimum denomination or minimum amount, whichever is
applicable, of $250,000 or integral multiples of $1,000 in excess thereof, will
bear such interest rates, if interest bearing, or will be sold at such discount
from their face amounts, as shall be agreed upon by the Dealer and the Issuer,
shall have a maturity not exceeding 365 days from the date of issuance
(exclusive of days of grace) and shall not contain any provision for extension,
renewal or automatic “rollover.”

1.4 The authentication, delivery and payment of the Notes shall be effected in
accordance with the Issuing and Paying Agent Agreement and the Notes shall be
represented by book-entry Notes registered in the name of DTC or its nominee in
the form or forms annexed to the Issuing and Paying Agent Agreement.

1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate (in the case of interest-bearing
Notes) or discount thereof (in the case of Notes issued on a discount basis),
and appropriate compensation for the Dealer’s services hereunder) pursuant to
this Agreement, the Issuer shall cause such Note to be issued and delivered in
accordance with the terms of the Issuing and Paying Agent Agreement and payment
for such Note shall be made by the purchaser thereof, either directly or through
the Dealer, to



--------------------------------------------------------------------------------

the Issuer. Except as otherwise agreed, in the event that the Dealer is acting
as an agent and a purchaser shall either fail to accept delivery of or make
payment for a Note on the date fixed for settlement, the Dealer shall promptly
notify the Issuer, and if the Dealer has theretofore paid the Issuer for the
Note, the Issuer will promptly return such funds to the Dealer upon notice of
such failure. If such failure occurred for any reason other than default by the
Dealer, the Issuer shall reimburse the Dealer on an equitable basis for the
Dealer’s loss of the use of such funds for the period such funds were credited
to the Issuer’s account.

1.6 The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:

(a) Offers and sales of the Notes by or through the Dealer shall be made only to
investors reasonably believed by the Dealer to be: (i) Institutional Accredited
Investors or Sophisticated Individual Accredited Investors, (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is an Institutional Accredited Investor or Sophisticated
Individual Accredited Investor, and (iii) Qualified Institutional Buyers.

(b) Resales and other transfers of the Notes by or through the Dealer or by
other holders thereof shall be made only in accordance with the restrictions in
the legends described in clause (e) below.

(c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of Dealer, the Issuer shall not
issue any press release or place or publish any “tombstone” or other
advertisement relating to the Notes.

(d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

(e) Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be subject to the restrictions described in the
legend appearing on Exhibit A hereto. A legend substantially to the effect of
such Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder.

(f) The Dealer shall furnish or shall have furnished to each purchaser of Notes
for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.

(g) The Issuer agrees, for the benefit of the Dealer and each of the holders and
prospective purchasers from time to time of the Notes that, if at any time the
Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

(h) In the event that any Note offered or to be offered by Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

2



--------------------------------------------------------------------------------

(i) The Issuer represents that it may issue commercial paper in the United
States market in reliance upon, and in compliance with, the exemption provided
by Section 3(a)(3) of the Securities Act. In that connection, the Issuer agrees
that (a) the proceeds from the sale of the Notes will be segregated from the
proceeds of the sale of any such commercial paper by being placed in a separate
account; (b) the Issuer will institute appropriate corporate procedures to
ensure that the offers and sales of notes issued by the Issuer pursuant to the
Section 3(a)(3) exemption are not integrated with offerings and sales of Notes
hereunder; and (c) the Issuer will comply with each of the requirements of
Section 3(a)(3) of the Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.

1.7 The Issuer hereby represents and warrants to the Dealer, in connection with
offers, sales and resales of Notes, as follows:

(a) Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof acting on behalf of the Issuer has offered or sold any Notes, or any
substantially similar security of the Issuer (including, without limitation,
medium-term notes issued by the Issuer), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, neither the Issuer nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof (except as contemplated by Section 1.2
hereof) will offer the Notes or any substantially similar security of the Issuer
for sale to, or solicit offers to buy any such security from, any person other
than the Dealer and the other dealers referred to in Section 1.2 hereof (except
to the extent any of the foregoing would not cause the offer and sale of the
Notes by the Issuer to be integrated with other offers and sales so as to no
longer come within the exemption provided by Section 4(2) of the Securities
Act), it being understood that such agreement is made with a view to bringing
the offer and sale of the Notes within the exemption provided by Section 4(2) of
the Securities Act and shall survive any termination of this Agreement. The
Issuer hereby represents and warrants that it has not taken or omitted to take,
and will not take or omit to take, any action that would cause the offering and
sale of Notes hereunder to be integrated with any other offering of securities,
whether such offering is made by the Issuer or some other party or parties,
under circumstances that would cause the offering and sale of the Notes by the
Issuer to fail to be exempt under Section 4(2) of the Securities Act.

(b) The Issuer represents and agrees that the proceeds of the sale of the Notes
are not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System. In the event
that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect. The Issuer shall also give
the Dealer prompt notice of the actual date that it commences purchasing
securities with the proceeds of the Notes. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes only to offerees it
reasonably believes to be Qualified Institutional Buyers or to Qualified
Institutional Buyers it reasonably believes are acting for other Qualified
Institutional Buyers, in each case in accordance with Rule 144A.

 

3



--------------------------------------------------------------------------------

Section 2. Representations and Warranties of Issuer

The Issuer represents and warrants that:

2.1 The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agent Agreement.

2.2 This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and constitute the legal, valid
and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and limitations on
rights to indemnity and contribution imposed by applicable law.

2.3 The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agent Agreement, will be duly and validly
issued and delivered and will constitute the legal, valid and binding
obligations of the Issuer enforceable against the Issuer in accordance with
their terms subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and limitations on rights to indemnity and
contribution imposed by applicable law.

2.4 Assuming compliance by the Dealer with the procedures applicable to it set
forth in Section 1.6 hereof, the offer and sale of Notes in the manner
contemplated hereby do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in
Section 4(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended.

2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

2.6 Assuming compliance by the Dealer with the procedures applicable to it set
forth in Section 1.6 hereof, no consent or action of, or filing or registration
with, any governmental or public regulatory body or authority, including the
SEC, is required to authorize, or is otherwise required in connection with the
execution, delivery or performance of this Agreement, the Notes or the Issuing
and Paying Agent Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.

2.7 Neither the execution and delivery of this Agreement and the Issuing and
Paying Agent Agreement, nor the issuance and delivery of the Notes in accordance
with the Issuing and Paying Agent Agreement, nor the fulfillment of or
compliance with the terms and provisions hereof or thereof by the Issuer, will
(i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer, or (ii) violate or result in a breach or an event of default under any
of the terms of the Issuer’s charter documents or by-laws, any material contract
or instrument to which the Issuer is a party or by which it or its property is
bound, or any law or regulation or any order, writ, injunction or decree of any
court or government instrumentality, to which the Issuer is subject or by which
it or its property is bound, which breach or event of default could reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise) or operations of the Issuer and its subsidiaries, taken as a whole,
or the ability of the Issuer to perform its obligations under this Agreement,
the Notes or the Issuing and Paying Agent Agreement.

2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which could reasonably be expected to result in a material
adverse change in the condition (financial or otherwise) or operations of the
Issuer and its subsidiaries, taken as a whole, or the ability of the Issuer to
perform its obligations under this Agreement, the Notes or the Issuing and
Paying Agent Agreement.

 

4



--------------------------------------------------------------------------------

2.9 The Issuer is not an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

2.10 The Private Placement Memorandum delivered to investors in connection with
any sale of Notes will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading; provided, that
the Issuer makes no representation or warranty as to the Dealer Information.

2.11 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth above in this Section 2 remain true and correct on and as of
such date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and
limitations on rights to indemnity and contribution imposed by applicable law
and (iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
condition (financial or otherwise) or operations of the Issuer and its
subsidiaries taken as a whole which has not been disclosed to the Dealer in
writing.

Section 3. Covenants and Agreements of Issuer

The Issuer covenants and agrees that:

3.1 The Issuer will give the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of any amendment to, modification of, or
waiver with respect to, the Notes or the Issuing and Paying Agent Agreement,
including a complete copy of any such amendment, modification or waiver.

3.2 The Issuer shall, whenever there shall occur any event that could reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise) or operations of the Issuer and its subsidiaries taken as a whole or
the ability of the Issuer to perform its obligations under this Agreement or the
Notes, notify the Dealer (by telephone, confirmed in writing) of such event
prior to subsequent issuances of Notes hereunder. The Issuer shall, whenever it
receives notice of any downgrading or intended downgrading or any review for
potential change in the rating accorded any of the Issuer’s securities by any
nationally recognized statistical rating organization which has published a
rating of the Notes, promptly, and in any event prior to any subsequent issuance
of Notes hereunder, notify the Dealer (by telephone, confirmed in writing) of
such occurrence.

3.3 The Issuer shall from time to time upon request of the Dealer furnish to the
Dealer copies of all materials provided by the Issuer to any national securities
exchange regarding (i) the Issuer’s operations and financial condition, and
(ii) the Issuer’s ability to pay the Notes as they mature.

3.4 The Issuer will take all such action as the Dealer may reasonably request to
ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, that the Issuer shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.

3.5 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
satisfactory in form and substance to the Dealer, (b) a copy of the executed
Issuing and Paying Agent Agreement as then in effect, (c) a copy of resolutions

 

5



--------------------------------------------------------------------------------

adopted by the Board of Directors of the Issuer, satisfactory in form and
substance to the Dealer and certified by the Secretary or similar officer of the
Issuer, authorizing execution and delivery by the Issuer of this Agreement, the
Issuing and Paying Agent Agreement and the Notes and consummation by the Issuer
of the transactions contemplated hereby and thereby, (d) a copy of the executed
Letter of Representations among the Issuer, the Issuing and Paying Agent and DTC
and (e) such other certificates, opinions, letters and documents as the Dealer
shall have reasonably requested.

3.6 The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
out-of-pocket expenses related to this Agreement up to $10,000, including
expenses incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Private Placement Memorandum), and, if applicable, for
the reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

Section 4. Disclosure

4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

4.2 The Issuer agrees to promptly furnish the Dealer the Company Information as
it becomes publicly available.

4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.

(b) In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum so that such Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.

(c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

Section 5. Indemnification and Contribution

5.1 The Issuer will indemnify and hold harmless the Dealer and each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (hereinafter the “Indemnitees”) against any and all
liabilities, penalties, suits, causes of action, losses, damages, claims, costs
and expenses (including, without limitation, reasonable fees and disbursements
of counsel) or judgments of whatever kind or nature (each a “Claim”), imposed
upon, incurred by or asserted against the Indemnitees arising out of or based
upon (i) any allegation that the Private Placement Memorandum included (as of
any relevant time of an offer and sale of the Notes by the Issuer) or includes
an untrue statement of a material fact or omitted (as of any relevant time of an
offer and sale of the Notes by the Issuer) or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or

 

6



--------------------------------------------------------------------------------

(ii) arising out of or based upon the breach by the Issuer of any agreement,
covenant or representation made in or pursuant to this Agreement; provided,
however, the obligations of the Issuer under this Section 5 shall not inure to
the benefit of any Indemnitee on account of any losses, claims, damages or
liabilities from the sale of any Notes by the Dealer to any investor if a copy
of the Private Placement Memorandum (as amended or supplemented, if prior to
distribution of the Private Placement Memorandum by the Dealer to such investor
the Issuer shall have made any amendments or supplements which have been
furnished to the Dealer) shall not have been sent or given by or on behalf of
the Dealer to such investor at or prior to the written confirmation of the sale
of the Notes to such investor and such statement or omission is cured in the
Private Placement Memorandum; and provided further, however, that the
obligations of the Issuer under this Section 5 shall not extend to any liability
of any Indemnitee arising out of (i) any untrue statement or alleged untrue
statement of a material fact contained in the Private Placement Memorandum, or
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, in each case, to the extent such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon Dealer Information with respect to Claims arising from
clause (i) of the preceding sentence, or (ii) the Dealer’s willful misconduct or
gross negligence in the performance of its obligations under this Agreement with
respect to Claims arising from clause (ii) of the preceding sentence.

5.2 Provisions relating to claims made for indemnification under this Section 5
are set forth on Exhibit B to this Agreement.

5.3 In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in clause (i) of Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

Section 6. Definitions

6.1 “Claim” shall have the meaning set forth in Section 5.1.

6.2 “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent incorporated by reference therein,
(i) the Issuer’s most recent report on Form 10-K filed with the SEC and each
report on Form 10-Q or 8-K filed by the Issuer with the SEC since the most
recent Form 10-K, (ii) the Issuer’s most recent annual audited financial
statements and each interim financial statement or report prepared subsequent
thereto, if not included in item (i) above, (iii) the Issuer’s other publicly
available recent reports, including, but not limited to, any publicly available
filings or reports provided to its stockholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer for dissemination to investors or potential
investors in the Notes.

6.3 “Dealer” shall mean Banc of America Securities LLC.

6.4 “Dealer Information” shall mean material concerning the Dealer and provided
by the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

6.5 “DTC” shall mean The Depository Trust Company.

 

7



--------------------------------------------------------------------------------

6.6 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

6.7 “Indemnitee” shall have the meaning set forth in Section 5.1.

6.8 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

6.9 “Issuing and Paying Agent Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

6.10 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, as issuing and paying agent under the Issuing and
Paying Agent Agreement.

6.11 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

6.12 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including the Company Information and all other
materials referred to therein or incorporated by reference therein) provided to
purchasers and prospective purchasers of the Notes, and shall include amendments
and supplements thereto which may be prepared from time to time in accordance
with this Agreement (other than any amendment or supplement that has been
completely superseded by a later amendment or supplement).

6.13 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

6.14 “Rule 144A” shall mean Rule 144A under the Securities Act.

6.15 “SEC” shall mean the U.S. Securities and Exchange Commission.

6.16 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

6.17 “Sophisticated Individual Accredited Investor” shall mean an individual who
(a) is an accredited investor within the meaning set forth in Regulation D under
the Securities Act and (b) based on his or her pre-existing relationship with
the Dealer, is reasonably believed by the Dealer to be a sophisticated investor
(i) possessing such knowledge and experience (or represented by a fiduciary or
agent possessing such knowledge and experience) in financial and business
matters that he or she is capable of evaluating and bearing the economic risk of
an investment in the Notes and (ii) having a net worth of at least $5 million.

Section 7. General

7.1 Unless otherwise expressly provided herein, all notices under this Agreement
to parties hereto shall be in writing and shall be effective when received at
the address of the respective party set forth in the Addendum to this Agreement.

7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

 

8



--------------------------------------------------------------------------------

7.3 EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

7.4 This Agreement may be terminated, at any time, by the Issuer, upon ten
business days’ prior notice to such effect to the Dealer, or by the Dealer upon
ten business days’ prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.6 and 5 hereof or any liability arising from a breach of the
respective representations, warranties, agreements, covenants, rights or
responsibilities of the parties made or arising prior to the termination of this
Agreement.

7.5 This Agreement is not assignable by either party hereto without the written
consent of the other party; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any wholly-owned direct or
indirect subsidiary of the Dealer or of its ultimate parent. This Agreement
shall not confer any rights or remedies upon any person other than the parties
hereto and their respective permitted assigns.

7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

7.7 This Agreement constitutes the entire agreement between the parties hereto
and supercedes any prior understandings, agreements or representations by or
between the parties hereto, written or oral, to the extent they relate to the
subject matter hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

FMC Technologies, Inc., as Issuer

 

By:   /s/ Joseph J. Meyer Name:   Joseph J. Meyer Title:   Director, Treasury
Operations By:   /s/ Brian D. Yates Name:   Brian D. Yates Title:   Manager,
Corporate Finance

Banc of America Securities LLC, as Dealer

 

By:   /s/ Paul Kline Name:   Paul Kline Title:   Principal

 

10



--------------------------------------------------------------------------------

ADDENDUM

1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are Merrill Lynch Money Markets Inc. and Merrill Lynch, Pierce, Fenner and Smith
Incorporated.

2. The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

 

For the Issuer:

Address:

  

200 East Randolph Drive

  

Chicago, IL 60601

Attention:

  

Joseph J. Meyer

Telephone number:

  

(312) 861-6146

Fax number:

  

(312) 861-5797

For the Dealer:

Address:

  

600 Montgomery Street

  

Mail Code CA5-801-12-47

  

San Francisco, California 94111

Attention:

  

Money Market Origination

Telephone number:

  

(415) 913-3689

Fax number:

  

(415) 913-6288



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LEGEND FOR

PRIVATE PLACEMENT MEMORANDUM AND NOTES

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT IT
HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE ISSUER
AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR OR
HIGHLY SOPHISTICATED INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(a) UNDER THE ACT AND WHO, IN THE CASE OF AN INDIVIDUAL,
(i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS
THAT HE OR SHE IS CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN
INVESTMENT IN THE NOTES AND (ii) HAS A NET WORTH OF AT LEAST $5 MILLION (AN
“INSTITUTIONAL ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED
INVESTOR”, RESPECTIVELY) AND THAT EITHER IS PURCHASING NOTES FOR HIS, HER OR ITS
OWN ACCOUNT, IS A U.S. BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A
SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION
3(a)(5)(A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR IS A
FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS SUCH AN INSTITUTIONAL ACCREDITED
INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR (i) WHO POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE OR (ii) WITH RESPECT TO WHICH SUCH PURCHASER HAS SOLE
INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT WHICH IS ACQUIRING NOTES FOR ITS OWN ACCOUNT
OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB AND WITH RESPECT TO EACH OF
WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION; AND THE PURCHASER
ACKNOWLEDGES THAT HE, SHE OR IT IS AWARE THAT THE SELLER MAY RELY UPON THE
EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY
RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE
DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY
(A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE
ISSUER OR TO BANC OF AMERICA SECURITIES LLC OR ANOTHER PERSON DESIGNATED BY THE
ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE,
(2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR OR A QIB BY A PLACEMENT AGENT, OR
(3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND
(B) IN A MINIMUM AMOUNT OF $250,000.



--------------------------------------------------------------------------------

EXHIBIT B

FURTHER PROVISIONS RELATING

TO INDEMNIFICATION

(a) The Issuer agrees to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5.1 of the Agreement (whether or not it is a party to any such
proceedings).

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim arising under Section 5.1 of the Agreement, such Indemnitee will, if a
claim in respect thereof is to be made against the Issuer, notify the Issuer in
writing of the existence thereof; provided that (i) the omission so to notify
the Issuer will not relieve it from any liability which it may have hereunder
unless and except to the extent it did not otherwise learn of such Claim and the
Issuer is materially prejudiced thereby, and (ii) the omission so to notify the
Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and the Issuer
and the Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the Issuer’s
election so to assume the defense of such Claim and approval by the Indemnitee
of counsel, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer’s prior
written consent, which consent shall not be unreasonably withheld, it will not
settle, compromise or consent to the entry of any judgment in any Claim in
respect of which indemnification may be sought under Section 5.1 of the
Agreement (whether or not the Dealer or any other Indemnitee is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional release of each Indemnitee from all liability arising
out of such Claim. The Dealer agrees that without the Issuer’s prior written
consent, which consent shall not be unreasonably withheld, it shall not settle,
compromise or consent to the entry of any judgment in any Claim in respect of
which indemnification may be sought under Section 5.1 of the Agreement (whether
or not the Issuer is an actual or potential party to such Claim).